Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an essentially equivalent system having an open feed channel” renders the claim indefinite because it is unclear what are metes and bounds of “an essentially equivalent system” and how it structurally differs from the claimed perfusion 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-17 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0375173 (hereinafter referred as “Steen”).
Regarding claims 1-8, 10-17 and 41, Steen teaches a spiral wound filtration element having a cassette-like performance, the filter element comprising a feed spacer having an open area of about 36%, and a ultrafiltration membrane, a microfiltration membrane, a reverse osmosis membrane or a nanofiltration membrane (claims 1, 20, abstract, [0071], [0073], [0074], [0102]). Steen also teaches that the feed spacer comprising fibers having diameters of 200 µm, 150 µm, 250 µm [0103]; spacer employing a square twill 2-over-1 right hand weave at 51 strands per inch or a square twill 2-over-1 right hand weave at 70 strands per inch, or a square twill 2-over-1 right hand weave at 42 strands per inch [0103]. Selection of pore size of the membrane from the range of nanofiltration to microfiltration would have been an obvious matter of choice to one of ordinary skill in the art since Steen discloses use of ultrafiltration, microfiltration, RO or nanofiltration membrane. Selection of fiber diameter of spacer would 
Steen also teaches a TFF system (fig. 17) comprising filter element and a pump configured to flow a liquid feed through the filter element in a TFF mode, the system comprises a reactor (feed tank) and recycling retentate from the TFF module to the reactor (refer fig. 17). Steen also teaches target compound in permeate being biomolecule, such as protein (refer [0079], and examples). Selection of a magnetic levitation pump, a peristaltic pump, or a diaphragm pump would have been an obvious matter of choice to one of ordinary skill in the art because magnetic levitation pump, a peristaltic pump, and a diaphragm pump are known in the art for the purpose of pumping liquid. he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional 
The limitations “the liquid feed comprises host cells and a target protein” is reciting material being worked upon by the apparatus. Material worked upon by the apparatus does not limit apparatus claims. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
With regards to the filter element being a cassette, Steen compares performance of the spiral wound element with structure of cassette filter [0008], [0085]-[0088]. Therefore, Steen establishes that forming a cassette filter form a spacer and a membrane is known in the art. Selection of whether to form a spiral wound membrane filter element or cassette filter element would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding the limitation, “A perfusion system”, If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard 
The limitation “wherein, when used in a perfusion system, the perfusion filter element sheet has less membrane fouling after 30 minutes as compared to an essentially equivalent system having an open feed channel” is reciting properties of the membrane without imparting additional structure. These limitations are inherent to the filter of Steen since the claimed function would result from the claimed structure which is taught by Steen. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Claims 18 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Steen, in view of US 2016/0068565 (hereinafter referred as “Shibano”).
Regarding claim 18, Steen teaches limitations of claim 13 as set forth above. Steen does not teach that the system is configured to operate in an alternating flow mode. However, use of alternating flow in tangential flow filtration system is known in the art and disclosed by Shibano (abstract). Shibano discloses that alternating tangential flow provides reduced membrane contamination resulting in enhanced productivity [0007]. Therefore, it would have been obvious to one of ordinary skill in the art to use alternating flow in the system of Steen.
Regarding claim 41, Steen teaches limitations of claim 13 as set forth above. Steen discloses providing a reactor (feed tank) (refer fig. 17), and discloses that a product will be a biomolecule (e.g., protein) of interest, such as a monoclonal antibody (mAb) residing in the feed stream [0079]. Steen also discloses performing experiments with Bovine Gamma Globulin (refer examples). Steen does not explicitly disclose that the reactor comprises host cells and that that the host cells are returned to the reactor.
Shibano teaches a method for harvesting a culture product contained in a culture solution in the cell culture wherein the cell produces the culture product, comprising the following steps: B sending the culture solution to a filtration membrane; C: filtering the culture solution by alternating tangential flow filtration while changing the flow of the culture solution so as to cause a reciprocating motion thereof in a direction parallel with the surface of the filtration membrane to obtain a filtrate; D: sending back a culture solution residue that has remained without permeating the filtration membrane; and G: harvesting the culture product from the filtrate (abstract), and that the culture product includes proteins [0049]. Therefore, Shibano establishes that it is well known in the art to use tangential filtration system in culturing and harvesting of cells and proteins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the system of Steen for culturing cells and harvesting protein as taught by Shibano because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of culturing and harvesting as taught by Shibano to a known device of tangential flow filter as taught by Steen. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
With respect to rejection under 35 USC 112, applicant argues that the new limitation “the perfusion filter element sheet has less membrane fouling after 30 minutes” is clear to one of ordinary skill in the art. However, the limitation fails to claim any definite way of measuring the fouling or provide any criteria of what is being processed that results in less membrane fouling. Furthermore, the term “less membrane fouling” is being claimed in comparison with “an essentially equivalent system having an open feed channel”. Again, the limitation fails to provide any substantial criteria of what is “an essentially equivalent system having an open feed channel”. Claim fails to recite a structure of “an essentially equivalent system”. Without providing details of what an essentially equivalent system is, how can one determine the comparison of fouling difference between the two systems. Applicant further argued that “open feed channel” 

    PNG
    media_image1.png
    148
    619
    media_image1.png
    Greyscale

Paragraph [0104] appear to suggest that “open feed channel” can mean “no feed spacer included” and paragraph [0106] discloses a “D-Screen”. Neither of these paragraphs provide a clear definition not provides details of claimed “essentially equivalent system”. Does essentially equivalent system include a microporous membrane? If it does, is it the same microporous membrane as claimed in line 2 or a different membrane? If it is difference, what is the difference? 
With respect to rejection of claims 1-8 and 10-17 under 35 USC 103 as being unpatentable over US 2015/0375173 to Steen, applicant argued that “When the present invention, which comprises a membrane and feed spacer as claimed and when used in a cell perfusion filtration system, is taken as a whole, it is evident it provides for unexpected and surprising results to one of ordinary skill in the art”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Steen teaches a filter element comprising a feed spacer having an open area of about 36% (claimed open area is at least about 35%), and a membrane layer selected from an .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777